Citation Nr: 0935761	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-11 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1973, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The issues of entitlement to service connection for coronary 
artery disease, sleep apnea, hypertension, skin disorder, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected diabetes mellitus requires medication 
and restricted diet, but does not require regulation of 
activities.  There have been no episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization, need for 
the Veteran to visit his diabetic care provider twice a month 
or more frequently, or progressive loss of weight or strength 
or other complications.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veteran's diabetes mellitus claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  The 
pertinent post-service treatment records have also been 
obtained, including recent VA clinical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of this claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A 10 percent rating will be assigned where diabetes mellitus 
is manageable by restricted diet only.  A 20 percent rating 
requires insulin and restricted diet; or an oral hypoglycemic 
agent and restricted diet.  The next higher rating is 40 
percent and, in addition to requiring insulin and restricted 
diet, regulation of activities (avoidance of strenuous 
occupational and recreational activities) is required.  A 60 
percent rating will be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Note (1) 
specifies that the compensable complications of diabetes will 
be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Code 7913 
(2008).  

In this case, the medical records show the Veteran must 
control his diabetes with medication and he has been 
repeatedly encouraged to restrict his diet.  The medical 
records do not show that his doctors have recommended that he 
regulate his activities (avoidance of strenuous occupational 
and recreational activities).  In October 2002, a private 
physician wrote that the Veteran was advised against heavy 
labor due to his coronary disease.  Avoiding heavy labor is 
not the same as regulating activities; and that advice was 
based on the coronary disease, not the diabetes.  Not only 
have the Veteran's doctors not advised him to regulate his 
activities due to the diabetes, but they have actually 
recommended that he exercise frequently.  Notes from a 
private physician show that, as early as June 1988, it was 
recommended that he increase his exercise.  VA clinical notes 
of September 2003 show that the Veteran was advised to follow 
a diet, exercise, take his medication, and reduce his weight.  
A January 2008 VA clinical note emphasized that the Veteran 
must exercise.  In a June 2008 VA note it was again stated 
that the Veteran must exercise by walking.  

While the Veteran may feel that his diabetes should be 
assigned a higher rating, the findings of the trained medical 
professionals provide the most probative assessment of the 
extent of the disability and whether it approximates the 
criteria for a higher rating.  In this case, the clinical 
records show that the medical professionals treating the 
Veteran have not recommended that he regulate or restrict his 
activities due to diabetes mellitus.  In fact, they have 
consistently recommended that he increase his activity and 
exercise.  Consequently, the disability does not approximate 
the criteria for the next higher evaluation.  Neither is 
there any evidence of the criteria required for higher 
ratings.  That is, there is no competent medical evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  There is no evidence that the Veteran is 
required to visits his diabetic care provider twice a month 
or more frequently.  There is no evidence that the diabetes 
results in progressive loss of weight and strength or other 
complications.  The clinical records provide a preponderance 
of evidence showing that the service-connected diabetes does 
not approximate any applicable criteria for a rating in 
excess of 20 percent.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered whether staged ratings should be 
assigned.  Because his diabetes mellitus has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Veteran 
has been rated as totally disabled based on individual 
unemployability due to his service-connected posttraumatic 
stress disorder (PTSD) (70 percent) and diabetes mellitus (20 
percent).  As to the diabetes mellitus alone, the Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected diabetes mellitus has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.  


REMAND

The Veteran contends that he has the claimed disabilities as 
the direct or indirect result of exposure to herbicides while 
serving in Vietnam.  VA must consider the claim on a direct 
or primary basis as well as on a presumptive basis as 
secondary to herbicide exposure.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Thus, the claims for service 
connection require further development.  

Service connection has been established for diabetes mellitus 
and the Veteran particularly contends this caused his 
coronary artery disease, sleep apnea, and hypertension.  A 
medical opinion on this point should be obtained.  

In a May 2006 statement, Dr. Richard Harmon diagnosed the 
Veteran as having coronary artery disease and peripheral 
arterial disease and opined that the development of his 
vascular disease was related to his diabetes mellitus.  
Because it is unclear whether he was referring to heart 
disease, the Board finds that this claim must be remanded for 
a medical examination, with an opinion as to whether the 
Veteran has heart disease that is related to or had its onset 
in service.  

The service treatment records show that a lesion was biopsied 
from the Veteran's neck in December 1972 and diagnosed as a 
calcifying epithelioma of Malherbe.  

The Veteran contends that he has tinnitus as the result of 
exposure to weapons fire while serving in Vietnam.  A medical 
opinion on this claim is desirable.  The Board notes a 
September 2004 VA clinical record to the effect that the 
Veteran was starting to hear ringing in his ears.  

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should obtain the VA 
clinical records dated since August 
2005 and associate them with the claims 
folder.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any heart disability, sleep apnea, 
hypertension, skin disability and 
tinnitus found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
the Veteran's heart disability and or 
hypertension had its onset during 
service or developed within one year of 
his discharge from active service.  The 
examiner should also comment as to 
whether it is at least as likely as not 
that the Veteran's heart disability or 
hypertension was caused or aggravated 
by his service-connected diabetes 
mellitus.  In doing so, the examiner 
must discuss Dr. Richard Harmon's May 
2006 statement.

An opinion also should be provided as 
to whether it is at least as likely as 
not that the Veteran's skin disability 
and/or tinnitus is related to or had 
its onset during service.  In doing so, 
the examiner must discuss whether any 
skin disability found to be present is 
related to the Veteran's presumed in-
service exposure to Agent Orange.

An opinion also should be provided as 
to whether it is at least as likely as 
not that the Veteran's sleep apnea is 
related to or had its onset during 
service.  

The rationale for all opinions 
expressed should be provided in a 
legible report.  

3.  Then readjudicate the appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


